Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the registration statements Nos. 333-182635 and 333-186666 on Form S-8 of HomeTrust Bancshares, Inc., of our report dated September 15, 2014, with respect to the consolidated balance sheets of HomeTrust Bancshares, Inc. and subsidiary as of June 30, 2014 and 2013, and the related consolidated statements of income, comprehensive income, changes in stockholders’ equity and cash flows for each of the years in the three-year period ended June 30, 2014, which report appears in HomeTrust Bancshares, Inc. 2014 Annual Report on Form 10-K. /s/ DIXON HUGHES GOODMAN LLP Charlotte, North Carolina September 15, 2014
